DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted September 16, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Response to Arguments
2.	Applicant argues the features relied upon in Zhang are not performed by a UE (remarks, p. 14, line 26). Examiner and Applicant discussed this point (see the summary for interview held August 26. 2021; note argument (2)). Examiner has carefully considered this point again, but respectfully disagrees because the argument is against the references individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Virtej teaches operations of a UE and does not explicitly state the release for both the MN and SN. Only to the extent this said feature is not inherent to Virtej by virtue of dual connectivity release discussed therein (note interview summary), is Zhang relied upon. As noted in the previous Office action, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate the connectivity and inactivity monitoring functionality of Zhang, within the system of Virtej, in order to control RRC state transition more efficiently. That is, it would have been obvious to apply these functions to the release operations of Virtej for the said reasons.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 7, 9, 10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0127473 (hereinafter “Virtej”), in view of U.S. Publication No. 2017/0064769 (hereinafter “Zhang”), and in further view of U.S. Publication No. 2019/0200396 (hereinafter “Agiwal”).

Regarding claims 1, 10, 13, and 17: Virtej teaches a method for preventing an inadvertent idle mode for a user equipment (UE) in a multi-node connectivity environment, the method comprising the UE performing operations including: 
connecting, through multi-node connectivity, to a master node (MN) and a secondary node (SN), the UE including a first Media Access Control (MAC) entity for communicating with the MN and a second MAC entity for communicating with the SN (See, e.g., [0016]-[0020], [0030], and [0031]; note dual connectivity with master and secondary base stations utilizing MAC control elements.);
operating in a connected mode at a radio resource control (RRC) layer (See, e.g., [0026], [0027], and [0030].); 
detecting a first communication of data on at least one of the first MAC entity or the second MAC entity; starting or restarting a dual-data inactivity timer responsive to the detecting of the first communication; prior to the dual-data inactivity timer expiring, detecting at least one second communication of data on at least one of the first MAC entity or the second MAC entity; starting or restarting the dual-data inactivity timer responsive to the detecting of the at least one second communication of data (See, e.g., [0005], [0018], and [0028]-[0030]; the inactivity timer is iteratively started/restarted depending on the detection of data.); and 
responsive to the dual-data inactivity timer expiring: releasing connection(s); and transitioning from the connected mode (See, e.g., [0018] and [0029]-[0031; connections are released upon expiration of the inactivity timer.).
	Virtej does not explicitly state wherein the released connections are for both the MN and the SN. Also, Virtej does not explicitly state wherein the transitioning of the connected mode is from a connected mode at an RRC layer to an idle mode at the RRC layer. However, Zhang teaches a system that overlaps much of the teachings of Virtej, including dual connectivity with master and one or more secondary base stations, inactivity timer implementation, and operating in a connected mode at the RRC layer (See, e.g., [0006]-[0011].). Zhang also teaches the functionality responsive to inactivity timer expiration of releasing connections to both a MN and SN, as well as transitioning from the connected mode at the RRC layer to an idle mode at the RRC layer (See, e.g., [0037]-[0041] and/or [0047]-[0051].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhang, (note Zhang [0051]).
Virtej modified by Zhang does not explicitly state wherein at least one of the MN or the SN comprises a Fifth Generation New Radio (5G NR) base station. However, Agiwal teaches a system that overlaps much of the teachings of Virtej and Zhang, e.g., with respect to inactivity monitoring, dual connectivity, and RRC state changing; and additionally teaches utilizing 5G NR base stations; and more explicitly teaches MAC entity implementation (See, e.g., [0116], [0122], [0158], [0162], and [0174].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Agiwal, such as the connectivity and base station functionality, within the system of Virtej modified by Zhang, in order to improve transmission speeds, reduce latencies, and/or promote application flexibility.
The rationale set forth above regarding the method of claim 1 is applicable to the apparatus and methods of claims 10, 13, and 17, respectively.

Regarding claim 7: Virtej modified by Zhang and Agiwal further teaches the UE performing operations including: configurating a dual-data inactivity timer, comprising: receiving, from at least one of the MN or the SN, an RRC message that specifies a timer value; and setting a duration of the dual-data inactivity timer based on the timer value (See, e.g., Virtej: [0005], [0026], [0030].).
Regarding claim 9: Virtej modified by Zhang and Agiwal further teaches initiating an RRC connection release procedure (See, e.g., Zhang: [0047].). The motivation for modification set forth above regarding claim 1 is applicable to claim 9.

s 2, 3, 11, 12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Virtej, in view of Zhang, in further view of Agiwal, and in further view of U.S. Publication No. 2019/0166519 (hereinafter “Kunt”).

Regarding claims 2, 3, 11, 12, 14, 18, and 19: Virtej modified by Zhang and Agiwal further teaches determining the reception and transmission of data, wherein the inactivity timer expires upon not receiving or transmitting the data, but does not explicitly state wherein the detecting of the first communication of data or the detecting of the at least one second communication of data comprises at least one of: determining a reception of a first MAC Service Data Unit (SDU) for a logical channel (LCH) by the first MAC entity or the second MAC entity; or determining a transmission of a second MAC SDU for an LCH by the first MAC entity or the second MAC entity (i.e. claim 2); and wherein the dual-data inactivity timer expires if: none of the MAC entities receive a MAC SDU for an LCH within a duration set at the dual-data inactivity timer; and none of the MAC entities transmit a MAC SDU for an LCH within the duration. However, Kunt teaches MAC entity functionality regarding MAC SDUs for logical channels (LCH) (See, e.g., [0022]-[0024].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kunt, such as the described protocol functionalities, within the system of Virtej modified by Zhang and Agiwal, in order to communicate in and/or adhere to standards in a wireless communication network.
	The rationale set forth above regarding the method of claims 2 and 3 is applicable to the apparatus and methods of claims 11, 12, 14, 18 and 19, respectively.

s 4-6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Virtej, in view of Zhang, in further view of Agiwal, and in further view of U.S. Publication No. 2019/0037635 (hereinafter “Guo”).

Regarding claims 4, 5, 15, and 16: Virtej modified by Zhang and Agiwal may teach or imply, but fails to explicitly state responsive to the [expiration] of the dual-data inactivity timer expiring, sending, by a lower layer of the UE, an indication of the expiry of the dual-data inactivity timer to an upper layer of the UE (i.e. claim 4); and receiving, by the upper layer, the indication of the expiry of the dual-data inactivity timer; and responsive to the receiving of the indication of the expiry of the dual-data inactivity timer, performing the transitioning of the UE from the connected mode at an RRC layer to the idle mode at an RRC layer. Nevertheless, these features are taught by Guo (See, e.g., [0157], sections 5.3.3.4a and 5.3.12; note layer communication and state transitioning functionality.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Guo, such as the state transition functionality, within the system of Virtej modified by Zhang and Agiwal, in order to reduce signaling overhead (note Guo [0157]).
The rationale set forth above regarding the method of claims 4 and 5 is applicable to the apparatuses of claims 15 and 16, respectively.

Regarding claim 6: Virtej modified by Zhang and Agiwal may teach or imply, but fails to explicitly state responsive to the expiration of the dual-data inactivity timer, sending, by the lower layers of the UE, an indication of the expiry of the dual-data inactivity timer to an upper layer of the UE; receiving, by the upper layer, the indication of the expiry of the dual-data inactivity timer; and responsive to the receiving of the indication of the expiry of the dual-data inactivity timer, (See, e.g., [0157], sections 5.3.3.4a and 5.3.12; note layer communication and state transitioning functionality.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Guo, such as the state transition functionality, within the system of Virtej modified by Zhang and Agiwal, in order to reduce signaling overhead (note Guo [0157]).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Virtej, in view of Zhang, in further view of Agiwal, and in further view of U.S. Publication No. 2011/0249575 (hereinafter “Dwyer”).

Regarding claim 8: Virtej modified by Zhang and Agiwal may teach or imply (See, e.g., Agiwal: [0161], [0163].), but fails to explicitly state configurating a dual-data inactivity timer, comprising: setting a duration of the dual-data inactivity timer based on a default timer value stored by the UE. To the extent this feature is not taught or inherent to the system of Virtej modified by Zhang and Agiwal, these features are nevertheless taught by Dwyer (See, e.g., [0072], [0076].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Dwyer, such as the timer functionality, within the system of Virtej modified by Zhang and Agiwal, in order to generalize network settings and/or conserve processing/signaling resources.

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Virtej, in view of Zhang, in further view of Agiwal, in further view of Kunt, and in further view of Guo.

Regarding claim 20: Virtej modified by Zhang, Agiwal, Kunt, and Guo teaches wherein responsive to the multi-data inactivity timer expiring, performing operations comprising: sending, by a lower layer of the UE, an indication of the expiry of the multi- data inactivity timer to an upper layer of the UE; and receiving, by the upper layer, the indication of the expiry of the multi-data inactivity timer; and responsive to the receiving of the indication of the expiry of the multi-data inactivity timer, performing the transitioning of the UE from the connected mode at an RRC layer to the idle mode at an RRC layer (See the explanations set forth above regarding claims 2-5.).

Conclusion
11.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476